DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 21-37 are drawn to a method for selecting at least one substrate measurement recipe from a plurality of substrate measurement recipes, classified in G03F 9/7069.
Claims 38-40 are drawn to determining recipe consistency within each of a plurality of subsets of substrate measurement recipes, classified in G01B 11//272.

The inventions are independent or distinct, each from the other because:
Inventions of Group I (claims 21-37) and Group II (claims 38-40) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope and are mutually exclusive. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The inventions as claimed do not overlap in scope and are mutually exclusive because inventions of Group I (claims 21-37) is directed to selecting at least one substrate measurement recipe whereas invention of Group II (claims 38-40) are directed to determining recipe consistency within each of a plurality of subsets. The different inventions use different process steps that are mutually exclusive.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; 
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Attorney Jean-Paul G. Hoffman on 10/05/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 21-37.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 38-40 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

With regard to the election of claims 21-37 with traverse, Attorney Hoffman did not present any reason for the traversal during the telephone conversation on 10/05/2022. The Examiner has presented the reasons for the restriction requirement in sections 2-4 above.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The IDS filed on 12/17/2020 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings filed on 12/17/2020 have been accepted by the Examiner for examination purposes.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for             selecting at least one substrate measurement recipe from a plurality of substrate measurement recipes based on a parameter that characterizes dependence of the metrology data on an angular distribution of incident electromagnetic radiation used in the substrate measurement recipe. This judicial exception is not integrated into a practical application because the claims do not have anything more than performance of a set of functions that falls within the “mental processes” grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have anything more than performance of a set of functions, i.e., obtaining metrology data; determining a parameter for each of the plurality of substrate measurement recipes; and selecting at least one substrate measurement recipe, which falls within the “mental processes” grouping of abstract ideas.
Claim Analysis:

Interpretation of claim 21: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. The preamble of claim 21 does not positively add limitations to the claimed method, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use of the claimed method, i.e., obtaining metrology data; determining a parameter for each of the plurality of substrate measurement recipes; and selecting at least one substrate measurement recipe.

Step 1: Claim 21 recite obtaining metrology data; determining a parameter for each of the plurality of substrate measurement recipes; and selecting at least one substrate measurement recipe. Thus, the claim is to a method that comprises a process for performing a set of steps, which falls within one of the statutory categories of invention (process, machine, manufacture, composition of matter, etc.) MPEP 2106.03.

Step 2A: Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more because obtaining metrology data; determining a parameter for each of the plurality of substrate measurement recipes; and selecting at least one substrate measurement recipe, under BRI, can be a thought process implemented with a set of instructions and therefore falls within the “mental processes” grouping of abstract ideas.

Claims 22-24 are rejected for the same reasons of rejection of claim 21 as detailed above and because claims 22-24 are directed to various types of metrology data used in claim 21, which under BRI, falls within the “mental processes” grouping of abstract ideas.
 
Claims 25-29 are rejected for the same reasons of rejection of claim 21 as detailed above and because claims 25-29 are directed to various types of parameters used in claim 21, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claims 30-33 are rejected for the same reasons of rejection of claim 21 as detailed above and because claims 30-33 are directed to use of various types of substrate measurement recipes, which under BRI, can be a thought process implemented with a set of instructions and therefore falls within the “mental processes” grouping of abstract ideas.
 Claim 34 is rejected for the same reasons of rejection of claim 21 as detailed above because claim 34 comprise of limitations that are identical to that of claim 21.

Claim 35 is rejected for the same reasons of rejection of claim 34 as detailed above and because it is directed to use of a type metrology data used in claim 34, which under BRI, can be a thought process implemented with a set of instructions and therefore falls within the “mental processes” grouping of abstract ideas.

Claims 36 is rejected for the same reasons of rejection of claim 34 as detailed above and because it is directed to the type of parameter used in claim 34, which under BRI, can be a conceptual device formed in the mind, and therefore falls within the “mental processes” grouping of abstract ideas.

Claims 37 is rejected for the same reasons of rejection of claim 34 as detailed above and because it is directed to what determining a parameter comprises of, which under BRI, can be a conceptual device formed in the mind, and therefore falls within the “mental processes” grouping of abstract ideas.


The above judicial exception is not integrated into a practical application.  Claims 21-37 do not recite any additional elements to integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims do not recite any additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 21-37 do not have additional elements recited in the claims beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  
Furthermore, claims 21-37 do not have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.

For reasons stated above, claims 21-37 are not patent eligible.

Allowable Subject Matter
Claims 21-37 have rejected under 35 USC 101 as detailed above. However, claims 21-37 would be allowable if they are amended to overcome said rejection because prior art of record taken alone or in combination, fails to disclose or render obvious a method for selecting at least one substrate measurement recipe from a plurality of substrate measurement recipes based on a parameter that characterizes dependence of the metrology data on an angular distribution of incident electromagnetic radiation used in the substrate measurement recipe, in combination with the rest of the limitations of claims 21 and 34 respectively.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886